department of the treasury internal_revenue_service mc chi floor south dearborn street chicago il date xx date address address employer identification person to contact id contact telephone number fax tax_exempt_and_government_entities_division release number release date legend oraanization name vil code org address certified mail last date to file a petition in tax_court september 20xx dear this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code i r c as an organization described in sec_501 in addition you do not qualify as an organization described in r c sec_509 b a vi internal_revenue_service recognition of your status as an organization described in sec_501 is revoked effective january 20xx our adverse determination is made for the following reason s a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home seller and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you are operated primarily to further your insiders’ business interests therefore you are operated for a substantial nonexempt purpose in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between january 20xx and the date a public announcement such as publication in the internal_revenue_bulletin is made stating that contributions to you are no longer deductible you are required to file income_tax returns on form_1120 for all years beginning after returns for the years ending december 20xx december 20xx january 20xx december 20xx and december 20xx must be filed with this office within ee days from the date of this letter unless a request for an extension of time is granted send such returns to the following address tax returns for subsequent years are to be filed with the appropriate campus identified in the instructions for those returns if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under sec_7428 the last day for filing a petition for declaratory_judgment is september 20xx if you have questions about this letter please write to the person whose name and address are shown on this letter if you write please attach a copy of this letter to help identify your account keep a copy for your records also please include your telephone number and the most convenient time for us to call so we can contact you if we need additional information you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers or you can contact the taxpayer_advocate office located nearest you at the address and telephone number shown in the heading of this letter taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by r c sec_6104 sincerely lois g lerner director exempt_organizations enclosures pub schedule number or exhibit 886-a rom 886a form - explanation of items name of organization taxpayer tax identification_number 20xx year period ended org legend org organization name directors co-1 company xx date xyz state city city motto motto dir-1 dir-2 dir-3 ceo gp application gp application issue whether org org is operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and the regulations thereunder facts organizational information org was incorporated as a xyz corporation on october 20xx the three directors listed in its articles of incorporation are dir-1 dir-2 and dir-3 on november 20xx org applied for recognition as a tax-exempt_organization under internal_revenue_code irc or the code sec_501 on form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code dir-2 signed the form_1023 as the president of org and described org’s activities as follows a org will provide gifts ranging from two percent to five percent of the contract sales_price to low and moderate income homebuyers for homes included in our program b we will begin on september 20xx c this will be a national motto for people that are low to moderate income homebuyers dir-2 will implement the program from the office located in city xyz we expect this to be of our activity and of our expenditures a we will be collecting service fees for the home seller and builders in the amount ranging from to of the contract sales_price for their homes to be included in this program this will provide an on-going source_of_income with which to provide future gifts to low and moderate income homebuyers b we will begin on september 20xx c this will be a national program implemented by dir-2 from the office in city xyz we expect this to be of our activity and of our revenue a we will be seeking charitable_contributions from people working in the real_estate industry like builders real_estate agents settlement agents and mortgage brokers b we will begin on september 20xx c this will be a small but important part of our program so that we may promote ourselves to home buyers in need of assistance we expect this to be of our activity and of our revenue page of department of the treasury-internal revenue service form 886-a schedule number or exhibit 886-a form rev date explanation of items tax identification_number year period ended name of organization taxpayer 20xx org the sources of financial support stated as follows service fees contribution sec_3 the following individuals were listed as the governing body of org name dir-2 dir-1 dir-3 address address address address title president executive director treasurer director secretary director the list above indicated the organization was governed by the family on february 20xx the internal_revenue_service irs after reviewing the form_1023 concluded that the organization’s activities may not qualify for exemption under c of the code the reason listed was as follows first you indicate an important part of your operation and your only source_of_income will be the performance of services to persons attempting to market their homes in exchange for a fee comprised of a percentage of the final sales_price there is no information from which it can be concluded that the services you describe will further or advance any charitable purpose it appears the described services provide a convenience and a benefit to homeowners who are not members of a charitable_class of persons because services you describe further no exempt_purpose and because they result in benefits to private person you do not meet the operational_test of sec_501 of the code which requires that you operate exclusively for charitable purposes secondly you indicate another important part of your operations will be providing financial benefits to persons of low and moderate income to assist them in acquiring a home while the providing of assistance to low income or needy individuals to enable them to acquire housing would otherwise be considered a charitable activity providing these benefits to moderate income persons would not be deemed charitable you have not explained how benefits you propose to provide to moderate income persons furthers a charitable purpose and you have therefore not described activities that are exclusively charitable in compliance with the requirements of sec_501 of the code on march 20xx the status as follows family responded to the irs’ concerns regarding qualifying for exempt declaration of compliance with revenue_procedure org hereby agrees that for each housing project that a at least percent of the units will be occupied by residents that qualify as low-income and b either at least percent of the units will be occupied by residents that also meet the very low-income limit for the area or percent of the units will be occupied by residents that also do not exceed percent of the area’s very low-income limit up to percent of the page of department of the treasury-internal revenue service form 886-a schedule number or exhibit form 886-a rev date explanation of items year period ended tax identification_number name of organization taxpayer org units may be provided at market rates to persons who have in excess of the low-income limit 20xx org hereby agrees that we will not require that sellers pay a fee to participate in our motto dir-2 dir-1 and dir-3 signed the above declaration and statement on april 20xx the irs recognized org as a tax exempt_organization under code sec_501 and issued a letter to that effect operational information on september 20xx a phone conversation was held with dir-1 about org’s activities dir-1 stated that the sellers of homes provided motto to the buyers of the homes through org fees of dollar_figure on each transaction are charged by org to the sellers org reduced the fee to dollar_figure during may of 20xx org reported the following financial information on its form_990 for fiscal years ended december 20xx and december 20xx as follows with percentages 20xx 20xx revenue program service revenue interest on savings total revenue expenses motto legal fees supplies telephone postage shipping printing publication travel other total expenses net_income on its form_990 for 20xx org stated in the statement of program service accomplishments promote home ownership provided down payment gifts totaling dollar_figure to low-to-moderate income homebuyers it is apparent that org’s primary source_of_income is from home sellers and its major expenses are mottos to home buyers mottos to buyers of homes ranged from dollar_figure to dollar_figure for each transaction which ranged from to of the purchase_price of the home the fees collected by org were dollar_figure for the year 20xx org receives funds for providing motto plus service fees from the escrow company or the title company form 886-a page of department of the treasury-intemnal revenue service schedule number or exhibit 886-a form icon date name of organization taxpayer explanation of items year period ended tax identification_number 20xx qr org then wires the motto back to the same escrow or title company advertising materials org’s pamphlet promotes its motto motto program to buyers builders and sellers as follows buyers how we can help org will make buying a home possible by providing the financial assistance you need as a gift to you the gift - up to of the purchase_price - can be put towards the down payment and or closing costs for the purchase of your home how you get the money for you to receive the financial gift you must purchase a home from a seller builder who is willing to participate in our program simply complete the org gp application from your lender we will take care of the rest how you qualify our program is not just for first-time homebuyers we often assist homeowners who need our program to purchase their next home you must first qualify for a mortgage that will allow our charitable_contribution to be used as your down payment and or closing costs fha mortgages do allow our financial gift to be used in the home buying process your lender will have the gift application_for you to sign once the necessary paperwork is completed we will make arrangements with the settlement closing agent to have your gift funds waiting for you at the time of closing you the homebuyer must also agree to return the entire gift if the home does not close seller builder sell your home faster and easier in today’s market there is a growing need to assist buyers with what they need by expanding _ the number of qualified potential homebuyers for your home will mean e e e less money spent on payments less marketing time less advertising costs how much does it cost being a part of org down payment gift program will cost you less than you may think the cost of the program equals the amount of the financial assistance the buyer needs plus dollar_figure- it’s that simple often times sellers builders will discount the price of the home or provide free options to make the sale there is a good chance that you will not need to negotiate the purchase_price and or provide free options and also participate in program the benefit can be easily seen negotiated real_estate_transaction list price dollar_figure department of the treasury-internal revenue service page of form 886-a schedule number or exhibit form fm a a explanation of items tax identification_number year period ended name of organization taxpayer 20xx org dollar_figure reduction in price dollar_figure dollar_figure dollar_figure dollar_figure sales_price minus commission subtotal less closing costs net amount org transaction gift list price sales_price minus commission minus service fee subtotal less closing costs net amount dollar_figure dollar_figure full price dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure how does it work the gift funds org provided to the buyer do not come from you the seller builder the gift funds we provide the buyer come from a pre-existing pool of money that we have raised when the home closes the service fee you provide org inc will help replenish the funds and help cover the administration costs of the program we also receive contributions from individuals to help the pool grow by replenishing the pool we can provide more people with the opportunity of becoming homeowners throughout the united_states what is the seller’s obligation you only pay the service fee if your buyer uses the down payment gift program how to get started simply have your real_estate agent contact us to order the seller enrollment form there is no cost to enroll your home into the program you can then begin advertising your home as a no down payment property therefore you can offer your home to a larger audience of potential buyers with the org program most sellers builders are able to receive the full list price because of the larger number of qualified buyers if you are in the process of signing a purchase agreement with a buyer that wants the financial assistance have your real_estate agent contact us for the suggested language to be included in the purchase agreement based on the pamphlet org’s motto program operates as follows buyers receive a gift of funds that are used for the down payment house buyers are eligible to participate in the motto program when they qualify for financing from a lender upon closing of escrow the seller pays org service fees which equals the gift funds plus the dollar_figure - dollar_figure processing fees transactions result in a circular flow of the money with org as the intermediary org does not have any income limitations for its motto program and does not screen applicants for motto based on income in effect the gifts of funds to the buyers directly or indirectly come from the sellers these seller enrollment form and or purchase agreement addendum page of department of the treasury-intemnal revenue service form 886-a schedule number or exhibit f 886-a - a date name of organization taxpayer explanation of items tax identification_number year period ended org the seller enrollment form was required to be signed by the seller to enroll in org’s motto program the form contains the following language 20xx into the org down payment gift program the enrolled property is known as address seller agrees to pay a service fee gift amount dollar_figure to org equaling dollar_figure in consideration of the service fee org agrees to include the above-mentioned property into the down payment gift program the seller is only obligated to pay the service fee at the time of settlement closing the seller understands that they are not under any obligation to pay the service fee if the buyer does not purchase the enrolled home from the seller or the buyer does not elect to utilize the down payment gift program the settlement and or closing agent is instructed by the seller to retain and forward the service fee amount as indicated above to org upon successful completion of the settlement closing the seller instructs the settlement and or closing agent to return any funds not used by the buyer to org this agreement is contingent upon buyer receiving a gift service fee - dollar_figure in the amount of dollar_figure the time of closing from org at both the buyer and the seller sign and date the form the enrollment form also indicates that the gift received by the buyer comes either directly or indirectly from the seller gp application the gp application was required to be signed by the buyers the application includes the following items buyers’ names annual income social_security_number property address being purchased sellers’ names sales_price closing date loan file number hud id number seller’s contribution to org minus servicing fee of dollar_figure equals buyer’s gift amount county mortgage company name and address loan officer’s name phone number and fax number settlement company name and address closing agent’s name and phone number minutes org did not provide minutes of board meetings according to a phone conversation with dir-1 on october 20xx her husband and she run the organization and make all of the decisions dissolution page of department of the treasury-internal revenue service form 886-a 886-a schedule number or exhibit a teealemiaunices form name of organization taxpayer explanation of items tax identification_number year period ended 20xx org according to the phone conversation with dir-1 she and her husband decided to dissolve the business of org since org did not have any transactions for the last six months dir-1 filed a statement of foreign_entity withdrawal with the state of xyz at the end of september 20xx a foreign_entity withdraws from doing business in xyz by filing a statement of foreign_entity withdrawal with the xyz secretary of state applicable legal principles sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in the code sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1_501_c_3_-1 the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 the regulations defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_1_501_c_3_-1 the regulations provides in part that the term educational relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of the code sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single regardless of the number or importance of truly jonexempt purpose if substantial in nature will destroy the exemption exempt purposes in easter house v u s cl_ct aff'd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services page of department of the treasury-internal revenue service form 886-a schedule number or exhibit 886-a explanation of items tax identification_number year period ended 20xx - rev date name of organization taxpayer org merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits in addition although the organization provided health care to indigent pregnant women it accordingly the only did so when a family willing to adopt a woman’s child sponsored the care financially court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 co-1 cl_ct pincite in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization’s graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization’s activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose as the court stated page of department of the treasury-internal revenue service form 886-a 886-a s form form bbo name of organization taxpayer explanation of items tax identification_number year period ended schedule number or exhibit 20xx org among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_2006_27 discusses three examples of organizations providing motto and whether each qualified as an organization described in sec_501 of the code situation describes x a non-profit corporation that helps low-income individuals and families purchase decent safe and sanitary homes throughout the metropolitan area in which it is located as a substantial part of its activities x makes assistance available exclusively to low-income individuals and families to provide part or all of the funds they need to make a down payment on the purchase of a home individuals are eligible to receive assistance from the downpayment assistance program if they are low-income individuals have the employment history and financial history necessary to qualify for a mortgage and would so qualify but for the lack of adown payment to fund its down payment assistance program and other activities the organization conducts a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public in situation x’s grantmaking process is structured to ensure that its staff awarding grants does not know the identity of the party selling the home to the grant applicant or the identities of any other parties such as real_estate agents or developers who may receive a financial benefit from the sale the staff also does not know whether any of the interested parties to the transaction have been solicited for contributions to the organization or have made pledges or actual contributions to the organization further the organization does not accept any contributions contingent on the sale of a particular property or properties in situation the revenue_ruling held the organization qualifies for exemption because its purposes and activities relieve the poor distressed and underprivileged by enabling low-income individuals and families to obtain decent safe and sanitary homes the way the organization conducts its down payment assistance program establishes that its primary purpose is to address the needs of its low-income grantees the organization conducts a broad based fundraising program and receives support from a wide array of sources their policies of ensuring that its grantmaking staff does not know the identity or contributor status of the party selling the home to the grant applicant or any other party who may receive a financial benefit from the sale page of department of the treasury-internal revenue service form 886-a schedule number or exhibit form rav date 886-a explanation of items tax identification_number year period ended 20xx name of organization taxpayer further there is a direct correlation between the amount of the down payment ahs and of not accepting contributions contingent on the sale of any particular properties ensure that it is not beholden to any particular donors or other supporters whose interest may conflict with that of the low-income buyers the organization is working to help in situation y is a nonprofit corporation that is like x in all respects as set forth in situation except as follows under y’s grantmaking procedures y’s staff considering a particular applicant's application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale moreover in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller assistance provided by y in connection with each of these transactions and the amount of the home seller’s finally y does not conduct a broad based fundraising campaign to attract financial support payment to y rather most of y’s support comes from home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive y’s down payment assistance in situation the revenue_ruling held y does not qualify as an organization described in sec_501 to finance its down payment assistance activities y relies on sellers and other real-estate related businesses that stand to benefit from the transactions y facilitates furthermore in deciding whether to provide assistance to a low-income applicant y’s grantmaking staff knows the identity of the home seller and may also know the identities of other interested parties and is able to take into account whether the home seller or another interested_party is willing to make a payment to y y’s receipt of a payment from the home seller corresponding to the amount of the down payment assistance in substantially_all of the transactions and y’s reliance on these contributions for most of its funding indicate that the benefit to the home seller is a critical aspect of y’s operations in this respect y is like the organization considered in easter house which received all of its support from fees charged to adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose like the organization is structured and operated to assist private parties who are considered in american campaign academy y affiliated with its funders like the organizations considered in american campaign academy easter house and columbia park recreation association y also serves an exempt_purpose but because y is not operated exclusively for exempt purposes y does not qualify for exemption from federal_income_tax as an organization described in sec_501 in situation z is a nonprofit corporation formed to combat community deterioration in an economically depressed area that has suffered a major loss of population and jobs studies have shown that the average income in the area is below the median level for the state community groups to develop an overall plan to attract new businesses to the area and to provide stable sources of decent safe and sanitary housing for the area residents without relocating them outside the area as part of the renewal project z receives funding from government agencies to build affordable housing units for sale to low and moderate-income families asa substantial part of its activities z makes down payment assistance available to eligible home buyers who wish to purchase the newly-constructed units from z z also offers financial counseling seminars and conducts other educational activities to help prepare potential low and moderate-income home buyers for the responsibility of home ownership to fund its down payment assistance program and other activities z conducts a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public z cooperates with government agencies and department of the treasury-internal revenue service page of form 886-a schedule number or exhibit poe ev date name of organization taxpayer org tax identification_number year period ended 20kx explanation of items in situation the revenue_ruling held that although z does not limit its down payment assistance prorgam to low-income recipients z’s down payment assistance program still serves a charitable purpose described in sec_501 because it combats community deterioration in a specific economically depressed area that has suffered a major loss of population and jobs through a combination of counseling and financial assistance z helps low and moderate-income families in that area to acquire decent safe and sanitary housing and to prepare for the responsibilities of home ownership in this respect z is like the organization described in situation of revrul_70_585 because z is operated exclusively for charitable purposes z qualifies for exemption from federal taxation as an organization described in sec_501 the revenue_ruling concluded that down payment assistance payments for home buyers in situation sec_1 and are made by those organizations out of a detached and disinterested generosity and from charitable or like impulse rather than to fulfill any moral or legal duty and thus qualify for exclusion from such home buyers’ gross incomes as gifts under sec_102 the benefits provided to the home buyers in these circumstances are sufficiently removed from the interests of any home sellers or sales agents that they proceed from a detached and disinterested generosity on the part of the donor organization and such grants lack the indicia of a rebate in situation the organization is not operated exclusively price adjustment or guid pro quo incident to a sale for charitable purposes and consequently does not qualify for exemption from federal_income_tax as an organization described in sec_501 benefiting private interests even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of reg sec_1_501_c_3_-1 revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest in kj's fund raisers v commissioner t c memo aff'd u s app lexis 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders the founders of the organization were the sole owners of kj's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization’s board the tax_court found and the second circuit agreed that the founders exercised substantial influence over the affairs of the organization the organization’s business consisted of selling lucky or similar instant win lottery tickets to patrons of kj's place the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations although supporting charitable organizations may be a charitable activity the tax_court nevertheless upheld the commissioner’s denial of exemption to the organization on the ground that the page of department of the treasury-internal revenue service form 886-a schedule number or exhibit form 886-a rev date explanation of items year period ended tax identification_number name of organization taxpayer org organization’s operation resulted in more than incidental private benefit the tax_court held and the second circuit affirmed that a substantial purpose of kj's activities was to benefit kj’s place and its owners by attracting new patrons by way of lottery ticket sales to kj's place and by discouraging existing customers from abandoning kj's place in favor of other lounges where such tickets were available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_501 20xx effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq 2003_1_cb_123 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1 a -1 a revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601 n i revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq government’s position in order for an organization to be tax exempt it needs to demonstrate that it meets the both the organizational and the operational tests the facts stated above indicate that org failed the operational_test when org applied for exempt status in october 20xx the irs initially concluded that org did not meet the operational_test of sec_501 of the code because the motto activities do not further an exempt_purpose but rather provide benefits to private persons org responded to the irs’ initial position with a declaration that org will comply with revproc_96_32 to provide services to charitable classes and agree not to require sellers to pay a fee to participate in the motto however based on the examination org did not operate as it stated it would org’s motto does not operate in a manner that establishes that its primary purpose is to address the needs of low-income people by enabling low-income individuals and families to obtain decent safe housing see revrul_2006_27 situation the motto did not serve exclusively low-income persons org does not have any income limitations for participation in its motto program the program is open to every homebuyer without any income limitations who otherwise qualified for financing from a lender org’s motto program does not limit assistance to certain geo graphic areas or target those areas experiencing deterioration or neighborhood tensions see revrul_2006_27 situation motto is available for any property that is otherwise able to qualify for a mortgage arranging or facilitating the purchase of homes in a broadly defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 of the code department of the treasury-internal revenue service page of form 886-a schedule number or exhibit explanation of items orm name of organization taxpayer ry vaanparied ended tax identification_number org org’s motto program provided a private benefit to various parties like the organization considered in 92_tc_1053 org is structured and operated to assist the private parties who fund it and give it business sellers who participate in org’s motto program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefit by being able to sell their home at the home’s full listed price or by being able to reduce the amount of the negotiated discount on their homes buyers who participate in org’s motto program benefit by being able to purchase a home without having to commit more of their own funds it is evident from the foregoing that org’s motto program provides ample private benefit to the various parties in each home sale 20xx the manner in which org operated its motto program shows that the private benefit to the various participants in org’s activities was the intended outcome of org’s operations org’s motto procedures are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of increased home prices to finance its motto activities org relies exclusively on sellers org neither solicits nor receives funds from other sources org requires the home seller to pay it dollar-for-dollar for the amount of funds expended to provide motto on the seller’s home plus an administrative fee of several hundred dollars per home sale org’s receipt of a payment from the home seller corresponding to the amount of the motto in virtually every transaction indicates that the benefit to the home seller and others involved in the transaction is not a mere accident but rather an intended outcome of org’s operations in this respect org is like the organization considered in co-1 which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially org’s promotional material and its marketing activities show that org operated in a manner consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve one or more of the charitable purposes enumerated in sec_501 the manner in which org operated its motto program shows that org was in the business of facilitating the sales of homes in a manner indistinguishable from an ordinary trade_or_business in this respect org’s operations were similar to an organization which was denied exemption because it operated a conference center for commercial purposes see 283_fsupp2d_58 d d c operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 org’s trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an end in itself org provided services to home sellers for which it charged a market rate fee org did not market its services primarily to persons within a charitable_class org did not solicit or receive any funds from parties that did not have interest in the down payment transactions like the organizations considered in american campaign academy supra and easter house v u s cl_ct aff'd 846_f2d_78 fed cir a substantial part of org’s activities furthered commercial rather than exempt purposes org operates a program does not exclusively serve an exempt_purpose described in sec_501 therefore the service determines that org does not qualify for exemption from federal_income_tax under sec_501 effective january 20xx org is liable to file corporate_income_tax return form_1120 for year 20xx and years after -_ department of the treasury-internal revenue service page of form 886-a schedule number or exhibit 886-a f rev date name of organization taxpayer oe tax identification_number year period ended 20xx explanation of items taxpayer’s position the taxpayer states that it provided the american dream of homeownership to low to moderate income families gifts granted to families above the median family income by providing motto there were only which equal sec_11 of the total amount granted the majority which equals was given to families in the low and very low median family income range the taxpayer provided properties’ transaction documents to support the above figures outofthe conclusion the taxpayer declared that org would comply with revproc_96_32 to provide services to charitable classes and agree not to require sellers to pay a fee to participate in the motto when they applied for its exempt status in 20xx org did not comply with revproc_96_32 for the year under examination org gave grants which equal sec_11 of its total grants to families above the median family income therefore org’s motto did not serve exclusively low-income persons also to finance its motto activities org relies exclusively on sellers org requires the home seller to pay it dollar-for-dollar for the amount of motto on the seller’s home plus an administrative fee org’s motto procedures are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of increased home prices org’s motto program provided a private benefit to various parties org is structured and operated to assist the private parties who fund it and give it business sellers who participate in org’s motto program benefit from achieving access to a wider pool of buyers and also benefit by being able to sell their home at the home’s full listed price or by being able to reduce the amount of the negotiated discount on their homes buyers who participate in org’s motto program benefit by being able to purchase a home without having to commit more of their own funds motto org operates a program that does not exclusively serve an exempt_purpose described in sec_501 of the code therefore the service determines that org does not qualify for exemption from federal_income_tax under sec_501 effective january 20xx org is liable to file corporate_income_tax return form_1120 for year 20xx and years after department of the treasury-internal revenue service page of form 886-a tax_exempt_and_government_entities_division department of the treasury internal_revenue_service n los angeles street ms los angeles ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo e xaminations enclosures publication publication report of examination letter catalog number 34809f
